DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1, 8, 11 and 20 (Currently Amended)
Claims 2-7, 9-10 and 12-19 (Original)
	
Response to Argument
Applicant’s arguments and amendments, filed on 09/27/2021, have been fully considered. The previous 112(b) rejection has been withdrawn due to the amended claims 1 and 11. The claim amendments has necessitated the new ground(s) of rejection presented in this office action.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8-9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), in view of Straubel (U.S. 2009/0139781), further in view of Okawa (U.S. 2014/0038009) and further in view of Moss (U.S. 2004/0160741).

Regarding claim 1, Houchin-Miller teaches a modular energy pack (21, Fig. 3 or 4; [0029]) comprising: a first housing (first half of housing 23 of one of the battery modules 22, Fig. 3 or 4; [0030], lines 2-5); one or more energy cells (cells 24 of battery module 22, Fig. 3 or 4; [0032], lines 1-4) enclosed in the first housing;
a processing system ([0032], lines 1-4, 8-11, cell supervisory controllers 32 monitors and regulates power of cells 24, battery management system; monitoring, controlling electrical performance and managing thermal behavior of 21 [0029], last 6 lines; battery management and thermal management [0035], lines 6-11) enclosed in the first housing that collects power from the one or more energy cells ([0029], lines 4-11, collected power from cells 24 of module 22 in the first housing; [0031], lines 3-4, 7-10 implies in normal operation, two battery modules 22 of 21 electrically connected in series via switch 30 for overall output voltage of 21) and transmits the collected power from the one or more energy cells ([0029], lines 4-11, collected power, by combination of cells 24 of module 22 in the first housing, is transmitted to or combined in series with module 22 in the second housing [0031], lines 3-4, 7-10 for overall output voltage of 21) from the processing system to a second housing (second half of housing 23 of the other one of battery modules 22, Fig. 3 or 4; [0030], lines 2-5); that is configured to 
a temperature sensor ([0010], lines 9-11, 17-19); and
one or more valves ([0041], lines 1-6; [0042]) configured to circulate ([0088], lines 5-7; [0118]) a thermally conductive fluid ([0035], lines 6-11) to transfer heat away ([0088], lines 5-7; [0118]) from the one or more energy cells (cells 24 of battery module 22, Fig. 3 or 4),
wherein the processing system (that performs 900, Fig. 16) controls a flow of the thermally conductive fluid ([0035], lines 6-11) based on temperature readings received from the temperature sensor (temperature sensor for 902 and yes of 910 to perform 912; or yes of 904 to perform 906, Fig. 16).
Houchin-Miller does not clearly teach (a second housing configured to) removably receive a plurality of modular energy packs.
Straubel (U.S. 2009/0139781) teaches a housing (300B, Fig. 24) configured to removably receive a plurality of modular energy packs (312, 314, 316, Fig. 21; [0237]; each pack comprising battery lithium-ion 18650 cells 108C, Fig. 25A, [0256]; same as application’s [0049]) ([0308] [0309], replaceable battery modules/packs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing configured to removably receive a plurality of modular energy packs of Straubel’s into Houchin-Miller’s, in order to easily replace the energy storage modules/packs, when required.
Houchin-Miller does not clearly teach (one or more valves) on the first housing configured to mate with corresponding one or more valves on the second housing to circulate a thermally conductive fluid) from the second housing into the first housing (to transfer heat away from the one or more energy cells),
 (wherein the processing system controls a flow of the thermally conductive fluid) into the first housing (based on temperature readings received from the temperature sensor).
Okawa (U.S. 2014/0038009) teaches, one or more valves (12b, Fig. 6) on the first housing (housing of M2+12b+11b, Fig. 6) configured to mate with corresponding one or more valves (12a, Fig. 6) on the second housing (housing of M1+12a+11a, Fig. 6) to circulate a thermally conductive fluid (air circulation shown in black arrows) from the second housing into the first housing to transfer heat away (via valve 13 closed  and heat exchanger 3, Fig. 6) from the one or more energy cells (cells of modules M1, M2, Fig. 6),
wherein the processing system controls (by 60, Fig. 1) a flow of the thermally conductive fluid (flow of air from M1 to M2 via valves 12a, 12b, Fig. 6) into the first housing (housing of M2+12b+11b, Fig. 6) based on temperature readings ([0074]) received from the temperature sensor (601a-601c, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more valves on the first housing configured to mate with corresponding one or more valves on the second housing to circulate a thermally conductive fluid from the second housing into the first housing (to transfer heat away from the one or more energy cells), (wherein the processing system controls a flow of the thermally conductive fluid) into the first housing (based on temperature readings received from the temperature sensor) of Okawa’s into Houchin-Miller’s, in view of 
The combination does not explicitly teach (one or more valves on the first housing configured to) removably (mate with corresponding one or more valves on the second housing to circulate a thermally conductive fluid from the second housing into the first housing to transfer heat away).
Moss (U.S. 2004/0160741) teaches in Fig. 1-3, one or more valves (22) on the first housing configured to removably mate ([0038], lines 1-6) with corresponding one or more valves (23) on the second housing to circulate a thermally conductive fluid from the second housing into the first housing to transfer heat away ([0040], lines 1-10), or 
in short, a couple of removable module connectors (22, 23; [0038], lines 1-6 [0040], lines 1-10, used for inlet and outlet of coolant line, abstract, lines 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (one or more valves on the first housing configured to) removably (mate with corresponding one or more valves on the second housing to circulate a thermally conductive fluid from the second housing into the first housing to transfer heat away of Moss’s into Houchin-Miller’s, in view of Straubel’s and further in view of Okawa’s, in order to provide a quick connect fittings ([0038], lines 1-6).
Regarding claim 4, Houchin-Miller teaches the modular energy pack of claim 1, in view of Straubel, further in view of Okawa and further in view of Moss, wherein the second housing comprises a plurality of openings (e.g., openings to access cells 24, switch 28, 
Regarding claim 8, Houchin-Miller teaches the modular energy pack of claim 1, in view of Straubel, further in view of Okawa and further in view of Moss, wherein the collected power (from cells 24 of each module 22, [0029], lines 4-11, controlled, monitored and regulated by 32 and battery management system; two battery modules 22 electrically connected in series via 30 [0031], lines 3-4, 7-10) from the one or more energy cells (cells 24 of battery modules 22, Fig. 3 or 4; [0032], lines 1-4) (or battery cells of 20A, Fig. 2) is transmitted to (via 28, [0031], lines 3-4, 7-10) a motor (16, Fig. 2; [0026]) of an electric or hybrid electric vehicle (10A, Fig. 2).
Regarding claim 9, Houchin-Miller teaches the modular energy pack of claim 1, in view of Straubel, further in view of Okawa and further in view of Moss. Houchin-Miller does not clearly teach (wherein the one or more valves) comprises: a first inlet valve that mates with a first outlet valve on the second housing, wherein the thermally conductive fluid is pumped from the second housing into the first inlet valve; and a second outlet valve that mates with a second inlet valve on the second housing, wherein the thermally conductive fluid is pumped from the modular energy pack through the second outlet valve to the second housing.
	Okawa teaches a first inlet valve (12b, Fig. 6) that mates with a first outlet valve (12a, Fig. 6) on the second housing (housing of M1+12a+11a, Fig. 6), wherein the thermally conductive fluid is pumped (11a, Fig. 6) from the second housing into the first inlet valve (12b, Fig. 6); and 

Okawa’s Fig. 6 does not teach a second outlet valve that mates with a second inlet valve on the second housing, wherein the thermally conductive fluid is (pumped from the modular energy pack) through the second outlet valve to the second housing.
However, Okawa’s Fig. 10 teaches a second outlet valve (12e, Fig. 10) that mates with a second inlet valve (12d, Fig. 10) on the second housing (housing of M1+12d, Fig. 10), wherein the thermally conductive fluid is from the modular energy pack (M2, Fig. 10) through the second outlet valve (12e, Fig. 10) to the second housing (housing of M1+12d, Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second outlet valve that mates with a second inlet valve on the second housing, wherein the thermally conductive fluid is from the modular energy pack through the second outlet valve to the second housing of Okawa’s Fig. 10, into Houchin-Miller’s, in view of Straubel’s, and 
Regarding claim 11, Houchin-Miller teaches a method of providing power from a modular energy pack (battery module 22, Fig. 3 or 4; [0032], lines 1-4), the method comprising: inserting the modular energy pack (battery module 22, Fig. 3 or 4) into a second housing (second half of housing 23 of battery modules 22, Fig. 3 or 4; [0030], lines 2-5), monitoring a temperature (902 and yes of 910 to perform 912, Fig. 16) of the modular energy pack (battery module 22, Fig. 3 or 4) using a temperature sensor ([0010], lines 9-11, 17-19);
collecting, through a processing system ([0032], lines 1-4, 8-11, cell supervisory controllers 32 monitors and regulates power of cells 24, battery management system; monitoring, controlling electrical performance and managing thermal behavior of 21 [0029], last 6 lines; battery management and thermal management [0035], lines 6-11) of the modular energy pack, power from one or more energy cells ([0029], lines 4-11, collected power from cells 24 of module 22 in the first housing; [0031], lines 3-4, 7-10 implies in normal operation, two battery modules 22 of 21 electrically connected in series via switch 30 for overall output voltage of 21) enclosed in a first housing (first half of housing 23 of one of the battery modules 22, Fig. 3 or 4; [0030], lines 2-5) of the modular energy pack;
providing, through an interface (switch 30, [0031], lines 3-4, 7-10) of the modular energy pack, the collected power from the one or more energy cells ([0029], lines 4-11, collected power, by combination of cells 24 of module 22 in the first housing, is 
Houchin-Miller does not clearly teach (wherein the second housing is configured to) removably receive a plurality of modular energy packs.
Straubel (U.S. 2009/0139781) teaches a housing (300B, Fig. 24) configured to removably receive a plurality of modular energy packs (312, 314, 316, Fig. 21; [0237]; each pack comprising battery lithium-ion 18650 cells 108C, Fig. 25A, [0256]; same as application’s [0049]) ([0308] [0309], replaceable battery modules/packs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing configured to removably receive a plurality of modular energy packs of Straubel’s into Houchin-Miller’s, in order to easily replace the energy storage modules/packs, when required.
Houchin-Miller does not clearly teach (using a thermally conductive fluid that is circulated) from the second housing into the first housing, (wherein the processing system controls a flow of the thermally conductive fluid) through one or more valves on  configured to mate with corresponding one or more valves on the second housing (based on temperature readings received from the temperature sensor).
Okawa (U.S. 2014/0038009) teaches, using a thermally conductive fluid that is circulated (air circulation shown in black arrows, Fig. 6) from the second housing (housing of M1+12a+11a, Fig. 6) into the first housing (housing of M2+12b+11b, Fig. 6), wherein the processing system controls (by 60, Fig. 1) 
a flow of the thermally conductive fluid (flow of air from M1 to M2 via valves 12a, 12b) through one or more valves (12b, Fig. 6)  on the first housing (housing of M2+12b+11b, Fig. 6) configured to mate with corresponding one or more valves (12a, Fig. 6) on the second housing (housing of M1+12a+11a, Fig. 6) based on temperature readings ([0074]) received from the temperature sensor (601a-601c, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (using a thermally conductive fluid that is circulated) from the second housing into the first housing, (wherein the processing system controls a flow of the thermally conductive fluid) through one or more valves on the first housing configured to mate with corresponding one or more valves on the second housing (based on temperature readings received from the temperature sensor) of Okawa’s into Houchin-Miller’s, in view of Straubel’s, in order to closely control cooling/heat flow in a specific battery group(s) or modules(s).
The combination does not explicitly teach (one or more valves on the first housing configured to) removably (mate with corresponding one or more valves on the second housing).
 removably mate ([0038], lines 1-6) with corresponding one or more valves (23) on the second housing ([0040], lines 1-10) or in short, a couple of removable module connectors (22, 23; [0038], lines 1-6; [0040], lines 1-10, used for inlet and outlet of a coolant line, abstract, lines 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (one or more valves on the first housing configured to) removably (mate with corresponding one or more valves on the second housing of Moss’s into Houchin-Miller’s, in view of Straubel’s and further in view of Okawa’s, in order to provide a quick connect fittings ([0038], lines 1-6).

Regarding claim 13, Houchin-Miller teaches the method of claim 11, in view of Straubel, further in view of Okawa and further in view of Moss, wherein the one or more energy cells (cells 24 of battery module 22, Fig. 3 or 4; [0032], lines 1-4) comprises one or more rechargeable battery cells ([0010], lines 16-17).
Regarding claim 14, Houchin-Miller teaches the method of claim 11, in view of Straubel, further in view of Okawa and further in view of Moss, wherein the one or more energy cells (cells 24 of battery module 22, Fig. 3 or 4; [0032], lines 1-4) are grouped in a plurality of sub-modules (battery modules 22, Fig. 3 or 4) ([0307], lines 4-5, battery modules included in 312, 314, 316, Fig. 21; [0237]; each pack comprising battery lithium-ion 18650 cells 108C, Fig. 25A, [0256]; Straubel) that are individually packaged within the first 
Regarding claim 15, Houchin-Miller teaches the method of claim 14, in view of Straubel, further in view of Okawa and further in view of Moss, wherein each of the plurality of sub-modules ([0307], lines 4-5, battery modules included in battery pack 312, 314, 316, Fig. 21; Straubel) comprises a processor ([0314], lines 5-6) that communicates with the processing system ([0307], line 6, main control and logic PCB) of the modular energy pack (312, 314, 316, Fig. 21; [0237]; Straubel)
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781), Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 1, in view of Baker (U.S. 2013/0026409).

Regarding claim 2, Houchin-Miller teaches the modular energy pack of claim 1, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not clearly teaches wherein the thermally conductive fluid ([0037], lines 1-6) comprises an electrolyte ([0039], lines 2-4; [0068]).
Baker teaches a lithium-air battery ([0186]); the thermally conductive fluid comprises an electrolyte ([0193] [0194]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermally conductive fluid comprises an electrolyte or a lithium-air battery of Baker’s into 
Regarding claim 3, Houchin-Miller teaches the modular energy pack of claim 2, in view of Straubel, further in view of Okawa, further in view of Moss and further in view of Baker, wherein the one or more energy cells (cells 24 of battery module 22, Fig. 3 or 4; [0032], lines 1-4) comprise an anode and a cathode ([0068]), and wherein the electrolyte ([0037], lines 1-6; [0068]) ([0194; Baker) flows from the second housing (second half of housing 23 of battery modules 22, Fig. 3 or 4; [0030], lines 2-5) into the first housing (first half of housing 23 of one of the battery modules 22, Fig. 3 or 4; [0030], lines 2-5) between the anode and the cathode ([0068]) ([0194; Baker).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781), Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 1, in view of Christian (U.S. 2013/0108897).
Regarding claim 5, Houchin-Miller teaches the modular energy pack of claim 1, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not explicitly teach wherein a layer of carbon nanotubes or graphene is disposed between the first housing and the second housing.
	Christian teaches a layer of graphene ([0001] [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a layer of graphene of Christian’s into Houchin-Miller’s, in view .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781), Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 1, in view of Waigei (U.S. 2015/0050532).
Regarding claim 6, Houchin-Miller teaches the modular energy pack of claim 1, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not explicitly teach further comprising an electronic screen that displays status information from the one or more energy cells.
Waigei teaches an electronic screen (507, Fig. 20) that displays status information from the one or more energy cells ([0157], lines 2-6 and 14-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electronic screen that displays status information from the one or more energy cells of Waigei’s into Houchin-Miller’s, in view of Straubel’s, further in view of Okawa’s and further in view of Moss’, in order to provide a status update to the user.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781), Okawa (U.S. .
Regarding claim 7, Houchin-Miller teaches the modular energy pack of claim 1, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not explicitly teach wherein the second housing is flooded with the thermally conductive fluid when the modular energy pack is inserted into the second housing, and wherein the second housing is drained of the thermally conductive fluid before the modular energy pack is removed from the second housing.
Lipp teaches wherein the housing is flooded with the thermally conductive fluid ([0033]) when the module is inserted ([0040]) into the housing, and wherein the housing is drained of the thermally conductive fluid ([0033]) before the module is removed ([0040]) from the housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the housing is flooded with the thermally conductive fluid when the module is inserted into the housing, and wherein the housing is drained of the thermally conductive fluid before the module is removed from the second housing of Waigei’s into Houchin-Miller’s, in view of Straubel’s, further in view of Okawa’s and further in view of Moss’, in order to control the fluid flow on/off.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781) and Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 9, in view of Sugawara (U.S. 2010/0116570).
Regarding claim 10, Houchin-Miller teaches the modular energy pack of claim 9, in view of Straubel, further in view of Okawa and further in view of Moss, further comprising an interface ([0031]) that communicates to the second housing (second half of housing 23 of battery modules 22, Fig. 3 or 4; [0030], lines 2-5).
Houchin-Miller does not clearly teach a status of the modular energy pack.
Sugawara teaches vehicle battery module includes plurality of battery cells configured to reside in the first and second chambers (abstract); a status of the modular energy pack and status communication ([0220] [0221]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a status of the modular energy pack and status communication of Sugawara’s into Houchin-Miller’s, in view of Straubel’s, further in view of Okawa’s and further in view of Moss’, in order to provide the information update to another device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781) and Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 11, in view of Otsuki (U.S. 2004/0191635).
Regarding claim 12, Houchin-Miller teaches the method of claim 11, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not clearly teach wherein the thermally conductive fluid further comprises a nonconductive extinguishing agent.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781) and Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 11, in view of Zheng (U.S. 2009/0162744).
Regarding claim 16, Houchin-Miller teaches the method of claim 11, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not clearly teach wherein the first housing is hermetically sealed.
Zheng teaches the housing is hermetically sealed ([0183], lines 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the housing is hermetically sealed of Zheng’s into Houchin-Miller’s, in view of Straubel’s, further in view of Okawa’s and further in view of Moss’, in order to secure and protect the energy storage device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781), Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 11, in view of Baker (U.S. 2013/0026409).
Regarding claim 17, Houchin-Miller teaches the method of claim 11, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not clearly teach wherein the one or more energy cells comprises one or more super-capacitors.
Baker teaches the one or more energy cells ([0002]) comprises one or more super-capacitors ([0212]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate super-capacitors of Baker’s into Houchin-Miller’s, in view of Straubel’s, further in view of Okawa’s and further in view of Moss’, in order to charge faster and last longer and/or to sustain high voltage and/or current to enable increased energy density and power density ([0212])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781), Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 11, in view of Cowperthwaite (U.S. 2013/0266826).
Regarding claim 18, Houchin-Miller teaches the method of claim 11, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not clearly teach wherein a volume of the first housing is at least 0.50 cubic feet, having dimensions of approximately 6” x 6” x 12”.
Cowperthwaite teaches the housing having dimensions of approximately 6” x 6” x 12” (corresponding line of BCI group number 92, Table 1, page 4; [0048] [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the housing having dimensions of approximately 6” x 6” .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781), Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 11, in view of Yazami (U.S. 2013/0322488).
Regarding claim 19, Houchin-Miller teaches the method of claim 11, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not clearly teach further comprising communicating a charge history of the modular energy pack to the second housing.
Yazami teaches communicating a charge history of the modular energy pack ([0044] [0078]; data communication [0011] [0014] [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate communicating a charge history of the modular energy pack of Yazami’s into Houchin-Miller’s, in view of Straubel’s, further in view of Okawa’s and further in view of Moss’, in order to update and keep track of the charging data.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Houchin-Miller (U.S. 2013/0207617), Straubel (U.S. 2009/0139781), Okawa (U.S. 2014/0038009) and Moss (U.S. 2004/0160741), as applied above in claim 11, in view of Roessier (U.S. 2014/0118982).
Regarding claim 20, Houchin-Miller teaches the method of claim 11, in view of Straubel, further in view of Okawa and further in view of Moss. The combination does not clearly teach wherein the collected power from the one or more energy cells provided to the second housing comprises a signal of approximately 48 VDC and 45A.
Roessier teaches the collected power from the one or more energy cells ([0029], lines 4-6) comprises a signal of approximately 48 VDC ([0029], lines 6-11) and 45A ([0029], lines 11-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collected power from the one or more energy cells provided to the second housing comprises a signal of approximately 48 VDC and 45A of Roessier’s into Houchin-Miller’s, in view of Straubel’s, further in view of Okawa’s and further in view of Moss’, in order to provide specific power.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 5, 2022